Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146289(83)(84)                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  RAMA MADUGULA,                                                                                          David F. Viviano,
                                                                                                                      Justices
          Plaintiff/Counter-Defendant-
          Appellee,
  v                                                                 SC: 146289
                                                                    COA: 298425
                                                                    Washtenaw CC: 08-000537-CK
  BENJAMIN A. TAUB,
           Defendant/Counter-Plaintiff-
           Appellant,
  and

  DATASPACE, INC., and ANDREW
  FLOWER,
             Defendants.
  ______________________________/

          On order of the Chief Justice, the motions by plaintiff-appellee to extend the time
  to file its brief are GRANTED. The brief will be considered timely filed if submitted on
  or before October 29, 2013.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 2, 2013
                                                                               Clerk